Opinion by
Mb. Justice McCollum,
We reversed the former judgment in this case because the *420court below rejected the plaintiff’s offers to prove acts and declarations of William J. Baker inconsistent with and tending to discredit his testimony. We were then asked to reverse the judgment on the broader ground that, upon the evidence in the case and the law applicable to it, the court should have directed the jury to find for the plaintiffs. This, for'reasons then stated, we declined to do. We thought the evidence was sufficient to establish a resulting trust, and that the sixth 'section of the act of April 22,1856, was not applicable to the case of a cestui que trust in possession. We thought also that the plaintiffs being purchasers at a sheriff’s sale upon a judgment against the trustee, and having notice of the trust, acquired such title only as their debtor had and could enforce against the cestui que trust. This appeal invites us to reconsider these conclusions and to hold that upon all the evidence in the case and the law governing it, the plaintiffs are entitled to recover the land in dispute. In accordance with their request, we have carefully read and duly considered all the testimony with a view to determine whether it is sufficient to authorize a finding of the facts essential to the existence of a resulting trust. It occupies 888 pages of their paper-book, and it would serve no useful purpose to insert it, or any portion of it, in this opinion. It relates principally to the ownership of the money with which the farm was purchased, to the understanding between the husband and wife in reference to the purchase, and to the alleged mistake in the deeds. We think it is clearly sufficient to warrant a finding that the farm was purchased for the wife and with her money upon an understanding between her and her husband that she should receive the title to it, and further, that the deeds were made to him without her knowledge, and by mistake. Two juries have found these facts, under careful and correct instructions in regard to the character of the evidence required to establish them. The facts, so found, raised a resulting trust in favor of the wife. By virtue of them she became the beneficial owner of the farm, and her husband became a trustee of the legal title for her.
We do not care to add anything to what was said in our former opinion respecting the wife’s possession of her farm, her husband’s continued acknowledgment of her claim to it, and the relation of the act of April 22, 1856, to the c,ase. It is clear *421that under the circumstances shown, the husband could not have successfully maintained that his wife’s title was extinguished by her laches. Aside from the common law rule that laches cannot be imputed to a married woman during coverture we have in this case his continuous recognition of his wife’s title which alone Avould defeat any claim by him on this ground. In Clark v. Trindle et al., 52 Pa. 492, as in this case, there was a resulting trust arising from the payment of the purchase money, and it Avas sustained after the lapse of twenty-five 3'ears. In that case the heirs of the trustee brought ejectment against the widow of the cestui que trust, and she defended her possession on the ground that her husband paid the purchase money and his mother to Avhom the deed was made was a mere trustee of the legal title for him. In Douglass v. Lucas, 63 Pa. 9, Sharswood, J., said: u There is great reason and justice in holding that when the holder of a legal title, subject to a resulting trust, permits the cestui que trust to occupy and enjoy the land as owner, that he shall derive no benefit from the lapse of time.” But inasmuch as the plaintiffs appear to think they acquired by their purchase greater rights against the cestui que trust than their debtor had, a brief reference to some of our decisions on this point is deemed proper. Their position in regard to the property in dispute is clearly and correctly defined in the following excerpts from the opinion of Chief Justice Gibson in Reed’s Appeal, 13 Pa. 475: “If anything is settled by reason and authority, it is that a judgment creditor is not entitled to the protection of a purchaser of the legal title against an equitable owner or his creditors, or to any advantage which his debtor had not.” . . . “It has always been supposed that notice of a resulting trust, or an incumbrance, is early enough at the sheriff’s sale of the legal title; but if the judgment creditor had the immunity of a purchaser, notice would then be too late to impair the value of his security. A sheriff’s vendee with notice bu3rs exactty Avhat the judgment creditor can sell; and if he can sell no more than the interest of the debtor, it follows that he stands in the place of the debtor: ” See also Shryock v. Waggoner, 28 Pa. 430; Smith v. Tome, 68 Pa. 158, and McLaughlin v. Fulton, 104 Pa. 161, to the same effect. We would not have cited any of the long list of cases in which this familiar principle has been recognized and enforced but for the persistence of the plaintiffs in ignoring it.
*422We are not convinced of error in the rulings complained of in the third, fourth and fifth specifications, or in the instructions in regard to the effect of the acts and declarations of Wm. J. Baker inconsistent with his testimony. It follows from these views that we overrule all the specifications.
Judgment affirmed.